Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges applicants’ reply dated January 7, 2022, including arguments and amendments.

Claims 1 – 6, 8, and 9 were previously rejected under double patenting over U.S. Pat. No. 10,489,344, and claim 7 was indicated as allowable.

The amendment of January 7 cancels claim 7 and incorporates the subject matter of that cancelled claim into independent claim 1. This amendment renders moot the double patenting rejection, which is hereby withdrawn.

An updated search did not reveal any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed invention.

Claims 1 – 6, 8, and 9 are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167       

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167